t cc no ll united_states tax_court estate of glenn g forgey deceased lyle a forgey executor petitioner v commissioner of internal revenue respondent docket no filed date an estate_tax_return was delinguently filed on behalf of decedent’s estate ef r assessed the tax reported on the return and an addition_to_tax for late filing r subsequently examined e’s return and determined a deficiency and an addition_to_tax for late filing relating to such deficiency the parties settled the issues relating to the estate_tax liability as part of the settlement e agreed to various increases to the taxable_estate however due to r’s allowance of a deduction for interest_expense the settlement produced an overassessment in tax f disputes the late filing addition_to_tax assessed by r prior to the issuance of the notice_of_deficiency r contends that this court lacks jurisdiction over such addition_to_tax pursuant to sec_6665 i r c e contends that this court has jurisdiction over a portion of the addition_to_tax under sec_6665 i r c given that e agreed to increases in the taxable_estate through the deficiency procedures -- - held this court lacks jurisdiction over the late filing addition_to_tax assessed by r prior to the issuance of the notice_of_deficiency because such addition is not attributable to a deficiency as defined in sec_6211 i r c terry r wittler for petitioner lisa k hartnett for respondent vasquez judge a form united_states estate and generation-skipping_transfer_tax return was delinquently filed on behalf of the estate of glenn g forgey the estate respondent assessed the estate_tax reported on the return anda sec_6651 addition_to_tax for late filing respondent subsequently determined a deficiency in estate_tax of dollar_figure and an additional sec_6651 addition_to_tax of dollar_figure based on such deficiency the parties reached an agreement as to all issues raised in the notice_of_deficiency except for the sec_6651 a addition_to_tax the agreement when taken together with the concessions’ made by respondent in the notice_of_deficiency produced an overassessment unless otherwise indicated section references are to the internal_revenue_code as in effect on the date of the decedent’s death and all rule references are to the tax_court rules_of_practice and procedure respondent allowed a deduction for interest_expense discussed in detail infra - - the estate requests the court to review the late-filing addition_to_tax assessed by respondent prior to the issuance of the notice_of_deficiency the assessed addition_to_tax in response to respondent’s argument that we lack jurisdiction to do so the estate contends that despite the resulting overassessment in tax a portion of the assessed addition_to_tax is attributable to a deficiency therefore the issues for decision are whether the court has jurisdiction to review any portion of the assessed addition_to_tax and if so whether the estate is liable for such addition findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the related exhibits are incorporated herein by reference glenn g forgey decedent died testate on date at the time of his death decedent resided in keya paha county nebraska decedent’s son lyle a forgey mr forgey was appointed as the personal representative of decedent’s estate at the time the petition was filed mr forgey resided in springview nebraska the federal estate_tax_return for the estate was originally due on date a day prior to the due_date mr forgey form_706 united_states estate and generation-skipping_transfer_tax return must be filed within months of the decedent’s date of death see sec_6075 - filed a form_4768 application_for extension of time to file a return and or pay u s estate_taxes requesting an extension of time to file the estate_tax_return until date and an extension of time to pay the estate_tax until date the requested extensions were granted by the commissioner the date extended due_date for filing the estate_tax_return expired with no return having been filed following respondent’s written inquiry as to the status of the estate_tax_return in late date mr forgey signed the return and mailed it to the internal_revenue_service center in ogden utah the commissioner received the estate_tax_return on date the return reflected an estate_tax liability of dollar_figure anda balance due of dollar_figure on date respondent assessed the estate_tax liability and a sec_6651 addition_to_tax for late filing in the amount of dollar_figure the addition_to_tax was based on the tax reported as due on the return by notice_of_deficiency dated date respondent determined a deficiency in estate_tax of dollar_figure based on this deficiency respondent determined an additional section the estate submitted a payment of dollar_figure with the form_4768 application_for extension of time to file a return and or pay u s estate_taxes respondent also assessed interest and an addition_to_tax for late payment under sec_665l1 a these amounts are not in dispute - - a addition_to_tax in the amount of dollar_figure in the notice_of_deficiency respondent determined a dollar_figure net increase in the amount of the taxable_estate this net_adjustment in turn was based on the following a dollar_figure increase in the value of items included in the gross_estate a dollar_figure reduction in the allowable deductions claimed on the estate_tax_return and the allowance of a dollar_figure deduction for interest accrued on the deferred estate_tax obligation the interest_expense_deduction the parties reached an agreement on the correct amount of the taxable_estate as evidenced by a stipulation of settled issues the settlement apart from the interest_expense_deduction the settlement resulted in a dollar_figure increase in the taxable_estate ’ however when the dollar_figure interest_expense_deduction is taken into account the net_adjustment to the taxable_estate is negative thus the settlement produced an estate_tax liability that was lower than that reported on the the estate made an election under sec_6166 to pay the estate_tax liability on a deferred basis the estate of a decedent dying prior to is entitled to deduct interest_expense on a deferred estate_tax obligation as an administrative expense under sec_2053 see 68_tc_74 revrul_78_125 1978_1_cb_292 this deduction is expressly disallowed by sec_2053 d with respect to estates of decedents dying after ’ the estate conceded dollar_figure of the dollar_figure valuation increase sought by respondent and the estate further conceded respondent’s dollar_figure reduction in allowable deductions claimed on the return -- - return conseguently any addition_to_tax under sec_6651 that remains relates to the amount assessed by respondent prior to the issuance of the notice_of_deficiency ’ opinion by way of a motion for entry of decision respondent contends that this court does not have jurisdiction to review the assessed addition_to_tax the guestion of the court’s jurisdiction is fundamental and must be addressed when raised by a party or on the court’s own motion see 85_tc_527 81_tc_879 this court is a court of limited jurisdiction see 88_tc_1175 estate of young v commissioner supra pincite 77_tc_1255 we may exercise jurisdiction only to the extent expressly provided by congress see sec_7442 66_tc_61 sec_6213 confers jurisdiction on this court to redetermine deficiencies in income estate gift and certain excise_taxes see also secs the statement of account dated date which the parties have stipulated provides for a revised estate_tax liability of dollar_figure this figure is dollar_figure less than the estate_tax liability of dollar_figure shown on the estate_tax_return the statement of account provides for a revised sec_6651 addition_to_tax of dollar_figure this figure is dollar_figure less than the addition_to_tax previously assessed by respondent of dollar_figure rule the provision which confers jurisdiction on this court to review an addition_to_tax for late filing is sec_6665 sec_6665 sets forth the general_rule that the deficiency procedures applicable to income estate gift and certain excise_taxes are equally applicable to additions to tax see sec_301_6659-1 and b proced admin regs ’ sec_6665 excludes from this general_rule additions to tax under sec_6651 as further provided in paragraph of sec_6665 however the exclusion is not applicable to that portion of such addition which is attributable to a deficiency in tax described in sec_6211 thus the determination of whether we have jurisdiction over any portion of the assessed addition_to_tax turns on whether a deficiency within the meaning of sec_6211 exists in this case see estate of young v commissioner supra pincite 78_tc_19 sec_301_6659-1 proced admin regs sec_301_6659-1 proced admin regs accompanies and relates to sec_6665 as demonstrated by the record of legislation which follows sec_6665 was once designated as sec_6659 the economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_172 redesignated sec_6659 as sec_6660 applicable to returns filed after date the tax equity and financial responsibility act of publaw_97_248 sec a 96_stat_324 redesignated sec_6660 as sec_6662 applicable to returns the due_date determined without regard to extension for filing of which was after date lastly the omnibus budget reconciliation act of publaw_101_239 sec a d 103_stat_2395 redesignated sec_6662 as sec_6665 applicable to returns the due_date determined without regard to extension for filing of which was after date --- - respondent contends that no statutory deficiency exists given that the deficiency procedures and the parties’ settlement resulted in an overassessment the estate contends otherwise the estate’s argument is essentially that but for the fortuitous accrual of interest the taxable_estate would have increased by dollar_figure ' as a result of the deficiency procedures and the parties’ settlement the estate treats the tax attributable to this figure as the deficiency ignoring the interest_expense_deduction in this context on grounds that the interest accrual occurred independent of the deficiency process the estate’s argument as to the existence of a deficiency must be rejected as it ignores the statutory definition sec_6211 defines a deficiency as the amount by which the tax imposed exceeds the excess of- the sum of a the amount shown as tax by the taxpayer upon his return plus b the amounts previously assessed as a deficiency over- the amount of rebates made this case involves no rebates furthermore respondent has not previously assessed any amounts as a deficiency accordingly the dollar_figure figure ignores an increase of dollar_figure in deductions claimed by the estate on the estate_tax_return that was allowed by respondent in the notice_of_deficiency the proper figure therefore should be dollar_figure --- - the definition of a deficiency for present purposes is reduced to the excess of the estate_tax imposed over the amount of estate_tax shown on the return the parties’ settlement in this case produced an overassessment in tax this somewhat anomalous result particularly in light of the concessions made by the estate is attributable to the interest_expense_deduction which the estate was prohibited from claiming prospectively on the estate_tax_return ’ yet despite the unique circumstances of this case it remains that the tax imposed on the estate does not exceed the amount of the tax shown on the estate_tax_return a deficiency in tax as defined by sec_6211 therefore does not exist having decided that there is no statutory deficiency it follows that no portion of the assessed addition_to_tax is attributable to a deficiency in other words the requirements of paragraph of sec_6665 have not been met accordingly pursuant to sec_6665 we lack jurisdiction over the addition_to_tax at issue ’ we therefore may not reach the procedure for claiming a deduction for interest_expense attributable to a deferred estate_tax obligation is to file a supplemental estate_tax_return after the interest has accrued and been paid see revproc_81_27 1981_2_cb_548 therefore a taxpayer may not take a deduction on the original estate_tax_return for interest which is estimated to accrue on the deferred 81_tc_246 supplemented by 81_tc_949 that we lack jurisdiction to decide the issue is confined to the facts of this case we do not hold for example that this court lacks jurisdiction under sec_6512 to continued -- - the estate’s claim that the failure to timely file was due to reasonable_cause and not due to willful neglect or the estate’s alternative argument that the assessed addition_to_tax constitutes an excessive fine in violation of the eighth amendment of the united_states constitution we have considered the estate’s other arguments for a contrary holding’ and to the extent not discussed herein find them to be without merit accordingly respondent’s motion for entry of decision will be granted an appropriate order and decision will be entered continued decide the same issue in the case of an overpayment see eg 88_tc_1175 in this regard the estate does not claim that it overpaid this addition and we are unable to find that it did ‘ in support of its argument that we have jurisdiction over the assessed addition_to_tax the estate cites our opinion in 52_tc_787 in which we stated that it is not the existence of a deficiency but the commissioner’s determination_of_a_deficiency that provides a predicate for tax_court jurisdiction however in 81_tc_879 we held that hannan was inapposite to the case where the addition_to_tax is attributable to the amount shown as tax by the taxpayer on the return our opinion in hannan therefore does not support the estate’s argument
